       Case 3:20-cv-00343-DPM Document 28 Filed 04/30/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

JEROME P. FARMER                                             PLAINTIFF
ADC #179184

v.                        No. 3:20-cv-343-DPM

KEITH BOWERS, Admin,
Craighead County Detention Center;
TONI RAYMOND, Assistant Jail
Administrator, Craighead County Jail;
MARTY BOYD, Sheriff, Craighead
County Sheriff Department; LUKE
MOYER, Sergeant, Craighead County
Jail; J. FRAIZER, CO, Craighead County
Jail; J. MEREDITH, CO, Craighead
County Jail; A. NIEWIROWICZ, CO,
Craighead County Jail; C. RAINS, CO,
Craighead County Jail; and C. TATE,
CO, Craighead County Jail                                DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Farmer hasn’t updated his address; and the time to do so has
passed. Doc. 26. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
 Case 3:20-cv-00343-DPM Document 28 Filed 04/30/21 Page 2 of 2




So Ordered.

                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge
                                    30 April 2021




                              -2-
